Citation Nr: 0814997	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  97-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a partial synovectomy of the left knee due to 
injury, prior to October 19, 1995.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a partial synovectomy of the left knee due to 
injury, from October 19, 1995.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee, as a residual of 
multiple surgeries of the left knee, from April 18, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to October 
1991.

The issues involving the veteran's entitlement to increased 
ratings for left knee disorders were most recently before the 
Board of Veterans' Appeals (Board) in February 2006, at which 
time they were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming, through the 
VA's Appeals Management Center (AMC) in Washington, DC, for 
additional development.  Following the RO's attempts to 
complete the requested actions, it determined by way of a 
supplemental statement of the case of September 2007 that no 
change to any of the ratings was in order.  Such was followed 
by action of the RO in St. Paul, Minnesota, in December 2007, 
notice of which was provided to the veteran by the RO in 
Denver, Colorado, of the assignment of a temporary total 
rating from November 14, 2007, to May 31, 2008, based on left 
knee surgery in November 2007 and convalescence therefrom.  
The St. Paul RO reinstituted the previously assigned 30 
percent evaluation for residuals of a partial synovectomy of 
the left knee, effective from June, 1, 2008.  

This matter in its entirety is REMANDED to the RO via the 
AMC.  VA will notify the appellant if further action is 
required on his part.




REMAND

As part of its recent remand, the Board requested that 
certain procedural and evidentiary development be undertaken 
as to the veteran's pending claims for increase for various 
left knee disorders.  Much of the development requested was 
accomplished, although the RO failed on remand to adjudicate 
the question of extraschedular entitlement to increased 
disability evaluations for each disorder in question, as it 
had been directed.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Corrective action is thus in order.  

It, too, is significant that the fee-basis examiner who 
previously had evaluated the veteran in April 2005 provided 
additional medical input in August 2006 as to the existence 
of various elements of pain and functional loss, and their 
effects, and an opinion on the question of whether the 
veteran's knee disabilities resulted in a marked interference 
with his employment.  Such input was largely, if not entirely 
ignored in the rating of the disorders in question.  
Moreover, the examiner who conducted a separate VA medical 
examination in July 2007 was not asked to address the 
question relating to extraschedular entitlement; namely, 
whether either knee disorder of the veteran, alone, resulted 
in a marked interference with his employment.  

In addition, while the case remained in remand status, the 
veteran in November 2007 underwent surgical reconstruction of 
his left medial collateral ligament, with Achilles tendon 
allograft.  Data relating thereto clearly have a bearing on 
the issues on appeal, although it appears that the Cheyenne 
RO had no knowledge of that surgery in its processing of the 
remanded issues and did not in any way consider that data in 
continuing and confirming its prior actions.  Information on 
file is to the effect that a claim for a temporary total 
rating under 38 C.F.R. § 4.30 was apparently developed by one 
or more other ROs, leading to the assignment of a temporary 
total rating in December 2007 for the period from November 
14, 2007, to May 31, 2008.  Remand for the RO to consider the 
records relating to the operative procedure in November 2007 
is warranted, and it is advisable under the circumstances to 
seek further VA medical evaluation as to the current status 
of the veteran's left knee.  38 C.F.R. § 3.327 (2007).

On the basis of the foregoing, further development is 
required and this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for entitlement to a schedular 
or extraschedular rating in excess of 10 
percent for residuals of a partial 
synovectomy of the left knee due to 
injury, prior to October 19, 1995; 
entitlement to a schedular or 
extraschedular rating in excess of 30 
percent for  residuals of a partial 
synovectomy of the left knee due to 
injury, from October 19, 1995; and 
entitlement to an initial schedular or 
extraschedular rating in excess of 10 
percent for degenerative arthritis of the 
left knee, as a residual of multiple 
surgeries of the left knee, from April 
18, 2005.  The veteran must be notified 
by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claims.  38 C.F.R. 
§ 3.159(b)(1).  

The VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be consistent with the information or 
evidence needed to establish an increased 
rating as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  (Vasquez is not applicable to 
the downstream claim for a higher initial 
rating for arthritis of the left knee 
provided the RO furnished adequate VCAA 
notice regarding the underlying claim for 
service connection-see VAOPGCPREC 8-2003 
(Dec. 22, 2003)).  The AMC/RO must advise 
the appellant that he may submit evidence 
showing the effects of the worsening of 
his left knee disorders upon his 
employment and daily life.  The AMC/RO 
must also provide more specific notice of 
the applicable diagnostic criteria; 
specifically, the notice must inform the 
appellant of the criteria needed to 
obtain an increased rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 to 
5263.  Among the other information and 
evidence to be referenced specifically 
are lay and/or medical data indicating 
the presence of ankylosis, dislocation or 
removal of semilunar cartilage, recurrent 
subluxation, lateral instability, 
limitation of flexion and limitation of 
extension. 

The RO or AMC must obtain any relevant VA 
or other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist the veteran in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.

3.  Thereafter, the veteran should be a 
VA orthopedic examination for the purpose 
of determining the current severity of 
his service-connected residuals of a 
partial synovectomy and degenerative 
arthritis of the left knee.  The claims 
folder should be made available to the 
examiner for use in the study of this 
case and the prepared report of such 
evaluation should indicate whether the 
claims folder was made available and 
reviewed.  Such examination should 
include a review of the evidence in the 
claims folder, a comprehensive clinical 
evaluation, range of motion studies, and 
any other tests that are indicated.  

The examiner is requested to note whether 
it is at least as likely as not (50 
percent or greater degree of probability) 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the left knee due to pain or flare-ups of 
pain supported by adequate objective 
findings, or additional loss of left knee 
motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion should be 
expressed in degrees. 

The examiner is also asked to respond to 
the question of whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that the veteran's  
residuals of a partial synovectomy of the 
left knee or degenerative arthritis of 
the left knee, alone, result in a marked 
interference with his employment? 

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

4.  Lastly, the AMC must readjudicate the 
issues of the veteran's entitlement to a 
schedular and/or extraschedular ratings 
in excess of 10 percent for postoperative 
residuals of a partial synovectomy of the 
left knee due to injury, prior to October 
19, 1995; in excess of 30 percent for 
postoperative residuals of a partial 
synovectomy of the left knee due to 
injury, from October 19, 1995; and an 
initial rating in excess of 10 percent 
for degenerative arthritis of the left 
knee, as a residual of multiple surgeries 
of the left knee, from April 18, 2005, 
based on all of the evidence of record, 
inclusive of the August 2006 findings of 
the fee-basis examiner, and all governing 
legal authority, including the holdings 
in Fenderson v. West, 12 Vet App 119 
(1999) (separate ratings can be assigned 
for separate periods of time based on 
facts found, a practice known as "staged 
ratings.") and Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are also 
appropriate for an increased-rating claim 
when the factual findings shown distinct 
time periods where the service-connected 
disability exhibits symptoms that would 
warrant different ratings).  

Regarding the veteran's extraschedular 
entitlement, such action must include a 
written determination as to whether a 
referral to the VA's Under Secretary for 
Benefits or the Director, VA's 
Compensation and Pension Service, is 
warranted.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



